Citation Nr: 0508310	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  97-34 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits sought on 
appeal.     The Board remanded the case in June 2000 for an 
additional hearing, which was held before the undersigned 
member of the Board in October 2000.  The Board remanded the 
case again in January 2001 for further development.


FINDINGS OF FACT

1.  The veteran does not currently have a migraine headache 
disorder.

2.  A cervical spine disorder was not present in service, 
began many years after service, and was not caused by any 
incident of service.


CONCLUSIONS OF LAW

1.  A migraine headache disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A cervical spine disorder was not incurred in or 
aggravated by the veteran's active military service, and 
arthritis may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in March 2002, and in the 
statement of the case and supplemental statements of the 
case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The timing of the notice, after the initial adjudication, did 
not prejudice the claims in any way because they have been 
subsequently readjudicated by the RO without "taint" from 
prior adjudications.  The record reflects that the RO has 
made reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  He also has been afforded pertinent examinations. The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.

II.  Background

Service medical records show that at the veteran's induction 
examination in February 1968, he reported that he had had 
frequent or severe headaches, a history of head injury, and 
recurrent back pain.  He further reported that he had been 
treated for headache.  He reported complaints of low back 
pain.  On examination, the examiner made no abnormal 
evaluations with respect to neck pain or headaches.

Five days later in February 1968, the veteran was seen for 
complaints of pains in the back and neck.  At that time he 
reported that he had cervical films taken two months before 
and was told that he had pinched nerves.  The examiner noted 
much crepitance between scapula, of long duration.  X-ray 
examination was negative.

The veteran was seen several times between February and May 
1968 for continued complaints of neck pain.  The impression 
in March 1968 was chronic cervical strain.  An April 1968 
clinical note contains a finding of subluxation right 
sternoclavicular joint, present for years, painful now with 
activity.  A May 1968 consultation report made findings of 
instability of right sterno clavicular joint.
A physical profile record in May 1968 noted that the veteran 
had a dislocation of collar bone.

In November 1968, the veteran was seen and reported that he 
fell off his bunk 48 hours before and injured his right 
shoulder.  He complained of pain in the right shoulder and 
right neck.  After examination, the impression was muscle 
spasm of the right neck.  He was seen a few days later in 
November 1968 for continued complaints of pain in the neck.  
The record contains notation of "cervical X-rays from the 
last visit revealed evidence of bilateral cervical ribs?"

The veteran was evaluated by the orthopedic clinic in 
December 1968.  The consultation report contains findings of 
full range of motion in all directions, no crepitation, 
hyperabduction test negative bilaterally; and no paresthesia, 
motor weakness, or circulatory deficit over both upper 
extremities.

In January 1969, the veteran was seen for complaints of pain 
of the back of his neck, and for a sharp pain behind the 
right eye for one day, which the veteran related to pain in 
his neck.  After examination, the note contains an impression 
of questionable psychophysiologic.

In March 1969 the veteran was seen after he fell and hurt his 
back.  At that time there was no spasm and he had a full 
range of motion.

In April 1969 the veteran was evaluated for neck pain, which 
had been present for about two years and was worse on motion.  
The veteran reported he had no history of weakness or 
paresthesias in his arms.  He had a history of vague pains in 
his wrists.  The report noted that previous cervical spine X-
rays were without positive findings.  During the present 
examination cervical spine series and chest films were 
normal.  The examiner found no evidence of any systemic 
disease and opined that the neck pain was primarily due to a 
muscular basis.  The diagnosis was that no disease was found.

In July 1969 the veteran was seen for multiple abrasions to 
his left shoulder and face, after he fell off a railing.  
These were cleaned.  When seen in follow-up the following 
day, the examiner found that no further therapy was needed.  
The veteran was seen in September 1969 to have lacerations 
checked.  At that time he had a headache.

At the veteran's separation examination in October 1969, he 
reported that he had had swollen or painful joints; painful 
or "trick" shoulder or elbow; and history of head injury.  
He reported "no" to the question of whether he had or had 
had frequent or severe headache, or arthritis.  On 
examination, clinical evaluation for all systems and parts of 
the body was normal.

Private medical records indicate that the veteran was treated 
at Good Samaritan Hospital in May 1972 for cluster headaches.  
A report of X-ray examination of the skull and cervical spine 
at that time showed no abnormalities regarding the skull; and 
with respect to the cervical spine, the impression was normal 
cervical spine.  

A September 1972 discharge summary from Good Samaritan 
Hospital noted that the veteran was admitted in May 1972 
complaining of cluster type headaches.  The summary noted 
that on examination, his neurological work-up was negative, 
but on further study he was found to have a hypo-glycemic 
reaction to a glucose tolerance test.

In a June 1972 statement, Bertrand Lowenstein, M.D., stated 
that the veteran had been under his care for Horton's 
Syndrome.  In a June 1972 statement, Jacob R. Silverman, 
M.D., noted that the veteran had been absent from work since 
May 1972 "with Horton's Syndrome (hypoglycemia)."

In a February 1987 statement, Ronald A. Housman, M.D., stated 
that the veteran was seen by him in 1973 for a problem of 
headaches on the right side.  Dr. Housman stated that the 
headaches started in 1968 and stopped five years ago but now 
have reoccurred.  The veteran reported that headaches would 
start in the base of the neck and then become right 
periorbital, and would last about two weeks, occurring about 
twice a day.  The statement contains findings from 
examination and concludes with an impression that Dr. Housman 
felt that the veteran has cluster headaches.

Private treatment records show that in March 1986 the veteran 
complained of stiffness of the neck.  The impression at that 
time was muscle spasm of the neck probably secondary to 
pharyngitis.  In May 1990, he was seen for of occasional neck 
pain.  X-ray examination that month showed degenerative 
changes at C4-C5 with narrow C4 disc space.  An MRI 
examination in July 1990 showed herniated nucleus pulposus at 
C4-C5.  

In a July 1990 statement, Azad K. Anand, M.D., reported on an 
MRI examination of the cervical spine that month.  Findings 
are provided and the statement concludes with an impression 
of prominent annulus, C3-4, herniated disc with extrusion C4-
5.

The report of an August 1995 VA examination for neurological 
disorders shows that the veteran reported a history of 
migraine headaches since 1970.  He described the headaches as 
right hemicranial headaches that were sometimes on the left 
side.  He described a history of nausea and flashes of light.  
At the time of the examination, the veteran reported he had 
no complaints of nausea, vomiting, chest pain, or shortness 
of breath.  He also denied any visual symptoms like blurry 
vision or diplopia.  On examination, the report contains no 
abnormal objective findings and does not contain a diagnosis.

The report of an August 1995 VA general examination shows 
that the veteran reported complaints that his neck did not 
move without pain, and that he had migraine headaches, and 
has had diabetes for the past four years.  After examination, 
the report includes diagnoses of noninsulin dependent 
diabetes mellitus; orthopedic problems - to orthopedics; and 
history of migraines.

The report of an August 1995 VA examination of the neck shows 
that the veteran reported that he had two falls in service in 
1969, injuring his neck.  He complained that the neck pain 
continued to the present time.  He also complained that he 
had pain behind his eyeballs on both sides, right more than 
left.  After examination the report contains a diagnosis of 
herniated nucleus pulposus, C4-5 with secondary degenerative 
joint disease.

The veteran testified at a hearing before the RO in July 1998 
regarding his claims.  The veteran testified regarding the 
nexus between service and his claimed migraine headaches and 
cervical spine disorders.  He testified that he fell several 
times resulting in injury including to his neck.

In November 1995, the Office of Disability Determinations of 
the New York State Department of Social Services requested 
Jacques M. Schmid, M.D., to complete a questionnaire about 
the veteran's condition.  In reply, Dr. Schmid indicated he 
had treated the veteran beginning in January 1985.  Dr. 
Schmid reported a treating diagnosis including cervical 
radiculopathy, spinal stenosis, and cervical osteoarthritis.  
Regarding history, Dr. Schmid noted an over 10 years history 
of neck, upper back and arm pains; and history of injury to 
neck and back in the military.  

A VA progress note dated in October 2000 shows that the 
veteran was seen for complaints of numbness in both arms and 
legs.  The veteran reported complaints of cervical pain 
syndrome for many years following an injury in 1969 when he 
fell approximately 15 feet.  The note recorded that an MRI in 
1997 indicated degenerative cervical disease and moderate 
canal stenosis.  The doctor opined that it is possible that 
the injury and degenerative changes in the spine are related, 
although a definite causal effect relationship cannot be 
confirmed.

The veteran testified at a Travel Board Hearing before the 
undersigned in October 2000.  At that hearing the veteran 
testified concerning the nexus between service and his 
claimed migraine headaches and cervical spine disorders.  He 
testified that in addition to falling off his bunk, his 
initial fall was off a railing.  In that episode, the railing 
he was leaning on collapsed and he fell about 15 feet and 
landed on two parked cars on the side of his head and neck.  
He went on sick call.  His back and neck started bothering 
him and he started having migraine headaches.  He testified 
as to subsequent symptoms and treatment.

The report of an April 2002 VA examination for neurological 
disorders shows that the veteran had a history of type II 
diabetes, hepatitis C, degenerative disk disease, long 
history of neck pain, intermittent paresthesias in both upper 
extremities and chronic headaches.  He began treatment on 
Neurontin in December 2001 for pain management, and reported 
significant improvement on that medication.  After 
examination, the report contains a diagnosis of cervical  
C4/C5 myelopathy and history of headaches.

The report of a May 2002 VA examination of the spine shows 
that the veteran reported that he was leaning against a fence 
in 1968 and fell backwards onto his neck.  He stated that he 
felt stiff and was seen the next day by a physician.  He 
described subsequent symptoms and treatment in service.  He 
was seen by a private doctor in 1972 and then an MRI was 
performed and cluster headaches was indicated.  He was first 
seen by VA in 1985.  The veteran reported that he had had a 
motor vehicle accident prior to service, and that he had not 
had any job injuries.  

The examination report contains a discussion of the 
examiner's review of the claims file.  After examination, the 
report contains a diagnosis of degenerative changes of the 
cervical spine along with degenerative disk disease.  The 
examiner opined that it is less likely that the current 
arthritic changes are due to the injury that was sustained 
while in service.  In this connection, the examiner noted 
that there was no evidence in the claims file of recent 
arthritis that developed following discharge from active 
duty.  The examiner indicated that evaluation of the veteran 
began in 1985, however, symptoms in terms of arthritis were 
shown only during the 1990s.  The examiner indicated that X-
ray evidence in May 2002 of localized arthritis at C4 and C5 
was not evidence in earlier examinations dating back to even 
1972.

In a statement dated in January 2003, a VA chief of neurology 
service stated that he had reviewed the records and claims 
file, and noted that he had performed a neurologic 
examination of the veteran in December 2001.  He noted that 
findings of that examination were not related to the 
veteran's headaches, and that the veteran's headaches were 
not the subject of any records of treatment in the claims 
file.  The physician indicated that in the veteran's report 
of medical history in February 1968, the veteran had checked 
yes next to the question of whether he had or had had 
frequent or severe headache.  The physician noted that on a 
subsequent report in October 1969, the veteran checked no 
next to the same item.  The physician opined that therefore, 
there is no evidence that the veteran's headache condition is 
as a result of or aggravated during military service.

The claims file includes various private and VA medical 
records dated from 1972 through 2004 (date of receipt) 
reflecting treatment for different medical conditions and 
disorders, and reports of VA examinations.  Medical records 
relevant to the case are further discussed above and in the 
analysis below.  The veteran has also submitted lay 
statements supporting his claim.

III.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis and organic diseases of the nervous 
system, may be presumed to have incurred during service if 
they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The appellant is claiming entitlement to service connection 
for migraine headaches, and for neck pain residuals of a neck 
injury, both of which he claims to be linked to his period of 
active service.

a.  Claim for Service Connection for Migraine Headaches

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has any current migraine 
headaches disorder related to his service.  The veteran's 
service medical records from active duty show isolated 
complaints of headaches.  Moreover, at his discharge 
examination in October 1969, he reported that he did not have 
frequent or severe headache.  While the veteran was seen on a 
few occasions during service with complaints of headaches, 
the medical records as a whole show that such headaches were 
acute and transitory and resolved without residual 
disability.  A chronic headache disorder, such as migraine, 
was not shown in service.  

The first clinical record of headaches after service is in 
May 1972, when he was diagnosed with cluster headaches, or 
Horton's Syndrome, which is a synonym for cluster headaches.  
See Dorland's Illustrated Medical Dictionary 735, 778 (28th 
ed. 1994).  The record shows that at that time medical 
treatment providers linked the diagnosis of cluster headaches 
to hypoglycemia, which may lead to headaches.  See Id. 806 
(28th ed. 1994).

The record does not contain a diagnosis of migraine headache.  
The August 1995 VA general examination report shows that the 
veteran reported he had migraine headaches.  That report 
shows that the examiner at that time diagnosed merely a 
history of migraine headaches, clearly based on the veteran's 
report that he had had migraines.  

The most recent medical evidence addressing whether the 
veteran has a migraine headache disorder linked to service is 
contained in the January 2003 opinion by a VA chief of 
neurology service.  After reviewing the claims file, he 
indicated that the veteran's headaches were not the subject 
of any records of treatment in the claims file.  After 
review, he opined that there was no evidence that the 
veteran's headache condition is a result of or aggravated 
during service.  

Although that opinion may suggest a current headache 
disorder, there is no evidence showing that the veteran has a 
current diagnosis of a chronic headache disorder.  The 
reports of VA examinations in August 1995 (general) and April 
2002 (neurological disorders) conclude with diagnoses merely 
of history of migraines, and history of headaches, 
respectively.  

Without medical evidence of the current existence of a 
claimed condition, there may be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  

In sum, no opinion or other competent medical evidence has 
been submitted showing that the veteran currently has a 
chronic headache disorder, including migraine, that is 
related to his service.  The Board concludes that a claimed 
headache disorder was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for headaches, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that he has a migraine headache 
disorder which is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

b.  Claim for Service Connection for a Cervical Spine 
Disorder

The veteran claims that he has cervical spine disorder which 
resulted from two injuries during service.  On review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that there is a nexus between 
any current cervical spine disorder and the veteran's 
service.  

The Board notes that the medical record contains competent 
evidence of a current cervical spine disorder.  The recent VA 
examination reports from April and May 2002 show diagnoses of 
cervical C4/C5 myelopathy, and degenerative changes of the 
cervical spine and degenerative disk disease.  Because the 
record contains competent medical evidence of current 
cervical spine disorder, and no evidence to the contrary, the 
Board concedes the presence of such disability.

The question thus becomes whether such disability was 
incurred in or aggravated by active military service.  The 
veteran's service medical records show no clinical evidence 
of a cervical spine disability.  When evaluated for neck pain 
in April 1969, the examiner found no evidence of any systemic 
disease, and opined that the neck pain had a muscular basis.  
X-ray examination at that time was normal and the diagnosis 
was that no disease was found.  At his discharge examination, 
the relevant clinical evaluation was normal.   

Nor is a cervical spine disability shown within the one year 
presumptive period following service.  Post-service medical 
records show no indication of a cervical spine disability 
until 1990, many years after service.  The Board notes that 
in November 1995, Dr. Schmid indicated a 10 year history of 
neck pain.  The contemporaneous treatment records, however, 
show that prior to 1990, the veteran was treated once in 1986 
for symptoms found to be only muscle spasm of the neck 
probably secondary to pharyngitis.  Only in 1990 does the 
veteran begin to complain of symptomatology found to involve 
the cervical spine.  

Medical records since 1990 show the veteran currently has 
cervical C4/C5 myelopathy, and degenerative changes of the 
cervical spine and degenerative disk disease.  None of the 
medical evidence links the current cervical spine disorder, 
first shown decades after service, with any incident of 
service.
 
The most recent opinion on the matter is provided by the VA 
examiner in the May 2002 examination of the spine.  After 
review of the record and examination of the veteran, that 
examiner provided an opinion that it is less likely that the 
current arthritic changes are due to injury in service.

While there is a VA progress note in October 2000 containing 
an opinion that it was possible that an injury in service was 
related to degenerative changes in the spine, the physician 
also indicated he could not confirm a definite causal effect 
relationship.  As such, that statement is general and 
inconclusive in nature and cannot support the veteran's 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

The Board concludes that a claimed cervical spine disorder 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While the veteran believes that he has a cervical spine 
disorder which is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


